Citation Nr: 0510428	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1947.  The veteran died on October [redacted], 2002.  The appellant 
is the veteran's wife.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The appellant filed a timely notice 
of disagreement in April 2003.  Thereafter, the RO issued a 
statement of the case (SOC) in July 2003, and the appellant 
perfected her appeal in August 2003.

In April 2004, the appellant and her son testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2002; the immediate cause 
of death was pulmonary fibrosis.  Another significant 
condition contributing to death but not resulting in the 
underlying cause was diabetes mellitus, type II.

2.  At the time of the veteran's death, he was service 
connected for post-traumatic stress disorder (PTSD), rated 70 
percent disabling, and malaria, rated noncompensable.

3.  Pulmonary fibrosis and diabetes mellitus, type II, were 
not manifested in service or within the first post-service 
year and are not shown to have been related to service.

4.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the cause of the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1151, 1310, 1312 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant and her representative have been provided with 
a copy of the appealed February 2003 rating decision, July 
2003 SOC, and February 2004 supplemental statement of the 
case (SSOC) that discussed the pertinent evidence, and the 
laws and regulations related to claims for service 
connection.  Moreover, these documents essentially notified 
them of the evidence needed by the appellant to prevail on 
her claim.  

In addition, in a December 2002 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in December 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.  

The Board observes that VA has satisfied its duty to assist.  
Throughout the appeal process, VA has made reasonable efforts 
to obtain relevant records identified by the appellant.  The 
appellant has not identified any additional evidence 
pertinent to the claim of service connection for the cause of 
the veteran's death, and there are no additional records to 
obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

In November 2002, the appellant submitted a VA form 21-534, 
application for dependency and indemnity compensation, death, 
pension and accrued benefits by a surviving spouse or child.  
On the application she claimed that the cause of the 
veteran's death was due to service.  She also submitted a 
certificate of death, which showed that the veteran died on 
October [redacted], 2002 and that the immediate cause of death was 
pulmonary fibrosis.  Another significant condition 
contributing to death but not resulting in the underlying 
cause was diabetes mellitus, type II.

A review of the evidence of record reveals that the veteran's 
service medical records are silent for any complaints of or 
treatment for pulmonary fibrosis or any lung disorder.  A 
July 1946 admission form shows the veteran was admitted 
because of fevers.  The veteran's main complaint was 
headache, with problems eating.  The impression was that 
malaria and hepatitis seemed to be the best bet.  A July 1946 
treatment record shows the veteran was treated for gastro-
enteritis, acute, cause undetermined.  A second diagnosis was 
noted as "obs (observation) for hepatitis."  When examined 
upon discharge in May 1947, the veteran's lungs were normal.  
Likewise, there were no complaints of or treatment for 
diabetes mellitus, type II.

A January 1963 VA examination shows the veteran's respiratory 
system was negative.  The veteran claimed having dysentery in 
1946 and 1947.  He stated however, that he had no bowel 
trouble, dysentery, or diarrhea in service.  His only current 
symptom was burning over the descending colon at times.  The 
veteran was diagnosed with spastic colon with diverticuli.

In a June 1964 rating decision, the RO denied service 
connection for hepatitis because there was no mention of 
hepatitis on the veteran's discharge examination.  The RO 
noted that during the veteran's period of treatment for 
malaria, he was observed for hepatitis, which was not found.  
The evidence of record failed to show, at any time, a 
diagnosis of hepatitis or treatment for hepatitis.

A May 1969 VA examination shows the veteran's respiratory and 
digestive systems were negative.

In a January 1973 written statement, A.L., D.O. indicated 
that the veteran complained of pain under the ribs 
bilaterally and in both legs.  He had epigastric pain and 
occasional bleeding from the rectum.

A March 1973 VA examination shows the veteran's lungs were 
clear.  The report noted that he was first diagnosed with 
diabetes mellitus, adult onset, in 1970.

A May 1973 report shows the veteran was previously diagnosed 
with a spastic colon.  He was in abdominal discomfort most of 
the time.  The veteran's respiratory system showed no 
significant abnormalities.

In an October 1980 written statement, R.B., D.O.P.A. 
indicated that the veteran was seen in May 1969 with a 
history of having had hepatitis while in service in 1944.  He 
had trouble with his stomach ever since.  Examination at that 
time revealed loss of gas, pain under costal area on both 
sides, and a sour taste all the time.

In a December 1981 rating decision, the RO declined to find 
that new and material evidence had been received to reopen 
the veteran's claim for service connection for hepatitis.  
The RO related that none of the new evidence showed a 
connection between hepatitis and the veteran's active duty.

In an April 1989 rating decision, the RO declined to find 
that the veteran had submitted new and material evidence to 
reopen his claim for service connection for hepatitis.

VA outpatient treatment records dated from September 2001 to 
August 2002 show the veteran was treated for pulmonary 
fibrosis, diverticulitis, and diabetes mellitus.  There was 
no diagnosis of hepatitis.

In an August 2003 written statement, the appellant's 
representative contended that the veteran was diagnosed with 
hepatitis in July 1946 and that may have contributed to the 
veteran's death of pulmonary fibrosis in October 2002.

In October 2003, the veteran's claims file was reviewed by a 
VA examiner.  The examiner noted that while in service, the 
veteran developed a high fever, decreased appetite, shaking 
chills, fatigue, and severe headache.  The initial medical 
evaluation included the impression that the veteran was 
suffering from malaria and hepatitis.  The veteran was then 
sent for further care.  Evaluation at the hospital 
demonstrated that the veteran had malaria when a blood smear 
was positive for Plasmodium falciparum.  The evaluation 
included an abdominal examination, which was reported to have 
no tenderness and no organ enlargement and no masses.  A 
urine test during this time showed trace bile.  An icterus 
index was reported to be 615 in July and 628 in August.  A 
record entry indicated that the blood smear showing malaria 
"explains the whole picture."  There was no final diagnosis 
of hepatitis.  Further review of the veteran's claims file 
showed no additional entries related to hepatitis.  There 
were no entries indicating abnormal liver function tests, nor 
persistent jaundice, nor evidence of hepatic abnormality 
followed clinically.  The examiner opined that it was not as 
likely as not that the veteran's cause of death was the 
result of hepatitis.  There was no objective evidence that 
the veteran had hepatitis in 1946, nor were there subsequent 
entries to indicate hepatitis or the results thereof in the 
claims file.

In April 2004, the appellant and her son testified before the 
undersigned Acting Veterans Law Judge at the RO.  The 
appellant's representative contended that the veteran was 
diagnosed with hepatitis in July 1946.  He stated that the 
veteran never submitted a claim for hepatitis.  He believed 
that current research agreed that pulmonary fibrosis may 
result from an autoimmune disorder, of which hepatitis is 
one.  He related that these conditions caused the body's 
immune system to attack its own tissues.  He stated that some 
hepatitis was asymptomatic and usually consisted of a mild 
fever, arthralgias, malleus, nausea, vomiting, jaundice, and 
right upper quadrant discomfort.

The veteran's son testified that the veteran was constantly 
sick.  He always had fevers and threw up.  He was constantly 
lying down and often had a heating pad on his stomach.  He 
was always cold.  He stated that the veteran was always sick 
with just a few days of feeling better.  He indicated that 
several doctors had said he had hepatitis but never checked 
him for it.  The appellant testified that the veteran was 
constantly sick but did not seek treatment.  She indicated 
that he never had a blood test to determine if he had 
hepatitis.


III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence for 
diabetes mellitus will be presumed if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Initially, the Board points out that the veteran was not 
diagnosed with pulmonary fibrosis or any respiratory disorder 
while in service.  Furthermore, no medical evidence 
associated with the claims file shows a diagnosis of this 
disorder until September 2001, more than fifty years after 
the veteran's separation from service.  Finally, there is no 
medical diagnosis that links the veteran's pulmonary fibrosis 
to his service.

Secondly, the veteran's death certificate also lists diabetes 
mellitus as a contributing condition to the underlying cause 
of his death.  However, the medical evidence associated with 
the veteran's claims file shows a diagnosis of diabetes 
mellitus, adult onset, only as early as 1970.  This was more 
than twenty years after the veteran's separation from service 
and certainly not within the one-year requirement for 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309.  Additionally, no medical evidence of record relates 
the veteran's diabetes mellitus, type II, to his military 
service.

Finally, the appellant and her representative have contended 
that the veteran was diagnosed with hepatitis in service, and 
that this hepatitis contributed to his development of 
pulmonary fibrosis, which ultimately caused his death.  While 
the veteran's service medical records show a provisional 
diagnosis and a plan for observation of hepatitis, he never 
received a final diagnosis of the disorder.  Furthermore, the 
veteran was denied service connection for hepatitis in June 
1964.  He was similarly denied claims to reopen in December 
1981 and April 1989 rating decisions.  Additionally, the 
veteran's entire claims file never shows any post-service 
treatment for hepatitis.  Most importantly, the October 2003 
VA examiner reviewed the veteran's entire claims file, 
including in-service and post-service treatment records, and 
concluded that the veteran was never diagnosed with 
hepatitis.  Therefore, his death from pulmonary fibrosis was 
not caused by hepatitis.

The Board recognizes that the appellant believes that the 
veteran's death was due to hepatitis, which she believed was 
incurred in service.  The appellant's sincerity is not in 
question.  However, while the appellant is certainly capable 
of providing her description of the veteran's various 
illnesses, a layperson is generally not capable of opining on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494 (1992).  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).

In sum, there is no evidence that the veteran's service-
connected PTSD and/or malaria caused or contributed to his 
death and there is no evidence that the veteran's death is 
related to service.  The weight of the medical evidence 
establishes that the fatal pulmonary fibrosis occurred many 
years after service and was not caused by any incident of 
service.  In light of the foregoing, there is no basis for 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.

Therefore, although we sympathize with the appellant's loss 
of her husband, as the evidence preponderates against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


